PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/479,661
Filing Date: 22 Jul 2019
Appellant(s): MAEDA et al.



__________________
Adam Schlosser
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 1from the Office Action mailed on 10/20/2021.
(1) Grounds of Rejection to be reviewed on Appeal
The examiner has no comment on the appellant’s statement of the grounds of rejection to be reviewed on appeal.  Every ground of rejection set forth in the Office action from which the appeal is taken (as modified by any advisory actions) is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
IDS filed on 11/17/2021 has been recorded.
 (2) Grounds of Rejection
Claims 3-6 have been cancelled; claims 1-2 and 7-9 remain for examination, wherein claim 1 is an independent claim. (Filed on 9/28/2021, Advisory action has been issued on 10/20/2021).
The following ground(s) of rejection are applicable to the appealed claims:

Claim Rejections - 35 USC § 103
Claims 1-2 and 7-9 are rejected under 35 U.S.C. 103(a) as being unpatentable over Mizuno et al (US-PG-pub 2014/0008232 A1, corresponding to JP 2012197498 A, listed in IDS filed on 7/22/2019, thereafter PG’232) alone or further in view of Kuibira et al (US-PG-pub 2006/0102613, thereafter PG’613).
Regarding claim 1, PG’232 teaches a metal member including a metal substrate and a covering layer disposed on a surface of the metal substrate and the metal substrate is a AZ91 alloys according to the American Society for Testing and Materials m (par.[0056] of PG’613) even no more than 1 m in order to reduce the surface emissivity (par.[0117] of PG’613), which overlaps the claimed Ra range as claimed in the instant claim. MPEP 2144 05 I. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to optimize the Ra of the Mg substrate as demonstrated by PG’613 for the mirror surface of PG’232 in order to reduce the surface emissivity (par.[0117] of PG’613). PG’232 clearly discloses that coating layer covers the mirror-finished portion and a portion adjacent to the mirror-finished portion (Fig.1 as shown in the following and par.[0053] of PG’232).


    PNG
    media_image2.png
    283
    582
    media_image2.png
    Greyscale

Still regarding claim 1, PG'232 teaches that the entire surface of a metal substrate made of a magnesium alloy is coated with a colorless transparent epoxy resin (par.[0056]); PG’232 specify having chamfered portion at corner portion of the alloy substrate (Fig.1 and par.[0067] of Pg’232); and PG'232 teaches that: "The exposed portion is coated with a colorless transparent acrylic resin by electrodeposition coating to form an electrodeposited layer." (par.[0056] of PG'232). Therefore, transparent layer 21 and transparent layer 22 (Fig.1 of PG'232) form a continuously coating layer cover the whole surface, which reads on the amended features in the instant claim since there is no limitation in the instant claim to limit the protective layer in the instant claim 1 to be not a transparent coating layer. Furthermore, PG’232 specify that: "the entire surface of a metal substrate made of a magnesium alloy is coated with a colorless transparent epoxy resin." (par.[0056] of PG'232); and PG'232 clearly indicates that: “A method for manufacturing a 
Regarding claim 2, PG’232 provides sample having the entire surface of a metal substrate (size: approximately 90 mm X 60 mm X 3 mm) (par.[0063] of PG’232). The width of 60 mm is close to the claimed upper limit of width range 0.1-50 mm in the instant claim. MPEP 2144 05 I. Closing in width range creates a prima facie case of obviousness. It would have been obvious to one of ordinary skill in the art at the time the invention was made to optimize the width of the substrate from the disclose of PG’232 since PG’232 teaches the same metal member including a metal substrate throughout whole disclosing range. In alternately, changing the dimension of the structural member according application would have been obvious to one of ordinary skill in the art. 

Regarding claim 8, PG’232 provides example having top face and side face portions and chamfered portion is formed at corner portion between the top face portion and the side face portion (Fig.1 of PG’232). PG’232 specify applying protective layer on the substrate (Fig.1 step 2 and par.[0051]-[0052] of PG’232), and PG’232 specify that the entire surface of a metal substrate made of a magnesium alloy is coated with a colorless transparent epoxy resin, which read on all of the essential process steps as recited in the instant claim. 
Regarding claim 9, as shown in the figure above, the “21” in the figure above is recognized as the portion adjacent to other than the mirror-finished portion (par.[0053] of PG’232).

Claim 2 is rejected under 35 U.S.C. 103(a) as being unpatentable over PG’232 alone or further in view of PG’613, and further in view of Gu et al (US-PG-pub 2016/0181688 A1, thereafter PG’688).
.

(3) Response to Argument
The appellants' arguments filed on 12/14/2021 have been fully considered but they are not persuasive.
The Appellant’s arguments are summarized as following: 
The Applicant arguments are focused on Claim 1: a Mg alloy member with a C-chamfered corner portion coated by covered layers.
A, Transparent coating layer is not disclosed in prior PG’232:

   2, the electrodeposited layer of PG’232 does not cover the entirety of the insulating layer.
   3, the electrodeposited layer of PG’232 do not “continuously cover” the chamfered portion and the entirety of the protect layer.
B, there is no evidentiary basis for 103 motivation for modifying PG’232
In response
Regarding the argument A
1, the comparison Figs. from Fig.3 of instant invention (left) and that from prior art PG’232 (right) are listed as following. PG’232 teaches the same Mg alloy structure member with the same mirror-finished surface with the similar surface roughness (alone or further in view of PG’613). As pointed out in the rejection above, PG'232 teaches that the entire surface of a metal substrate made of a magnesium alloy is coated with a colorless transparent epoxy resin (par.[0056]). This means the insulating layer (21 in Fig. of PG’232) is also a transparent layer.

    PNG
    media_image2.png
    283
    582
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    506
    509
    media_image3.png
    Greyscale



3, Since both layers 21 and 22 are transparent layers and they form a continuous cover layer. It is noted that there is no limitation in the instant claims to limit the protective layer in the instant claim 1 should not be a transparent coating layer. 
Regarding the argument B, PG’613 is cited for the mirror surface roughness of the Mg member. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to optimize the Ra of the Mg substrate as 

(11) Related Proceeding(s) Appendix
No decision rendered by a court or the Board is identified by the examiner in the Related Appeals and Interferences section of this examiner’s answer.
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,

/Jie Yang/
Primary Examiner, Art Unit 1734

Conferees:
/JONATHAN JOHNSON/           Supervisory Patent Examiner, Art Unit 1734                                                                                                                                                                                             
/THOMAS G DUNN/           Quality Assurance Specialist, Art Unit 1700                                                                                                                                                                                                                                                                                                                                                                                        
                                                                                                                                                                                      
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.